DETAILED ACTION

This office action is in response to the application filed on 12/4/2018.  Claims 1-20 are pending.  Claims 1-7 and 12-17 are withdrawn.  Claims 8-11 and 18-20 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Restrictions

Applicant’s election of Invention II, as represented by claims 8-10 and 18-19, 4/20/22 is acknowledged.  Claims 11 and 20 are generic and are also considered to be encompassed by Invention II.  Therefore, claims 8-11 and 18-20 are pending and examined herein, while claims 1-7 and 12-17 have been withdrawn.
Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-7 and 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species,  there being no allowable generic or linking claim. 
This application contains claims drawn to an invention nonelected without traverse (see above).  A complete reply to a final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).	



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 112(b).  The claims recites the limitation "the longitudinal slope" or “the lateral slope”.  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of "a longitudinal slope" or “a lateral slope”.  Appropriate correction is required. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0010014 to Oexman et al. (“Oexman”) in view of US Patent Application Publication 2015/0136146 to Hood et al. (“Hood”).
Claim 8.  A system for modifying a person's sleep environment comprising: a wearable motion sensor that is configured to be worn by a sleeping person in order to measure the person's body motion or body configuration (Oexman, paragraph [0051], #117 teaches a wearable wrist watch that records movement data); and a mattress (Oexman, paragraph [0050] discloses a mattress) on which the person sleeps, wherein the shape, motion, slope, tilt, or configuration of the mattress is automatically changed (Oexman paragraph [0007] generally describes adjusting a mattress in response to detecting specific user data such as snoring, however Oexman does not provide details of such functionality, such as changing a slope or tilt of the mattress; Hood teaches a similar apparatus and teaches “the head of bed angle and/or the lateral tilt angle can be increased” in at least paragraph [0081], and done automatically as a result of an intervention event, as in Fig. 7 at #130; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Oexman with the capability of the apparatus of Hood for the predictable benefit of being able to provide stimuli that might cause a user’s to cease an adverse event such as snoring; and additionally since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results) based on the person's body motion or body configuration (Oexman paragraph [0040] discusses using “body position, [and] body movement” as a basis for applying changes to a user’s sleep environment as seen in the flow chart of Fig. 6; furthermore, Hood also discusses measuring “movement of the occupant” in paragraph [0073], and using that data to cause the apparatus to react in some way, discussed in paragraph [0079] and Fig. 7)
Claim 9.  The system in claim 8 wherein the longitudinal slope or other longitudinal configuration of the mattress is automatically changed based on the person's body motion or body configuration (Hood, Fig. 10a and paragraph [0081]).
Claim 10.  The system in claim 8 wherein the lateral slope or other lateral configuration of the mattress is automatically changed based on the person's body motion or body configuration (Hood, Fig. 10b and paragraph [0081]).
Claim 11.  A system for modifying a person's sleep environment comprising: a snoring sensor which is configured to be in proximity to a sleeping person (Oexman paragraph [0007] generally describes adjusting a mattress in response to detecting specific user data such as snoring, and discusses the use of sensors throughout the disclosure, the sensors being integrated into a bed and therefore “in proximity to a sleeping person”, and further teaches a “near-body sensing device 117 is worn on a person's wrist” in paragraph [0050], which is inherently in proximity to a sleeping person); and a mattress (Oexman, discloses a mattress in at least paragraph [0050])  on which the person sleeps, wherein the configuration of the mattress is automatically changed when data from the snoring sensor indicates that the person is snoring (Oexman paragraph [0007] generally describes adjusting a mattress in response to detecting specific user data such as snoring, however Oexman does not provide the claimed details of such functionality; Hood teaches a similar apparatus and teaches “the head of bed angle and/or the lateral tilt angle can be increased” in at least paragraph [0081], and done automatically as a result of an intervention event, as in Fig. 7 at #130; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Oexman with the capability of the apparatus of Hood for the predictable benefit of being able to provide stimuli that might cause a user’s to cease an adverse event such as snoring; and additionally since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results).
Claim 18.  The system in claim 11 wherein the longitudinal slope or other longitudinal configuration of the mattress is automatically changed when data from the snoring sensor indicates that the person is snoring (Hood, Fig. 10a and paragraph [0081]).
Claim 19.  The system in claim 11 wherein the lateral slope or other lateral configuration of the mattress is automatically changed when data from the snoring sensor indicates that the person is snoring (Hood, Fig. 10b and paragraph [0081]).
Claim 20.  The system in claim 11 wherein the mattress is automatically vibrated or oscillated when data from the snoring sensor indicates that the person is snoring (Hood teaches in paragraph [0081] that “the stimuli can include vibration”).






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673